I concur with the disposition of this case by the majority, but do so based on the analysis that all of appellant's arguments except argument 4 were not raised in the trial court in case CVH0000080. Thus, those arguments have been waived. The issue in argument 4 was raised in the trial court, but I find that that argument has no merit. Ohio Revised Code Sections 4511.19 and 4511.191 deal with "vehicles". Bicycles are vehicles pursuant to Ohio Revised Code 4511.01(A). The only human powered vehicle which is included as a vehicle under 4511.01(A) is a bicycle.